Citation Nr: 1741011	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  09-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985, from December 1989 to November 1993, and from February 2003 to April 2004.
 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In December 2012, September 2013, and November 2015, the Board remanded the claim for further development.  The Board finds that the Agency of Original Jurisdiction (AOJ) scheduled the Veteran for the appropriate VA examinations and obtained the requisite medical opinions.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In February 2012, February 2016, and March 2016, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

Sleep apnea was not manifested during the Veteran's active duty service, is not related to active service, and is not due to or aggravated by a service-connected disability to include post traumatic stress disorder.    


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in May 2008, January 2013, and June 2013.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

2.   Service Connection Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis

The Veteran has contended that his sleep apnea had its onset during active duty service, specifically while serving in Desert Storm and Operation Iraqi Freedom.  See May 2008 Statement in Support of Claim.  In a June 2013 statement, the Veteran reported that in May 2004 he complained of issues with sleeping and waking up choking in the middle of the night.  In addition, the Veteran had contended in an October 2015 statement that his sleep apnea was secondary to his service-connected post traumatic stress disorder (PTSD).  In a July 2017 statement, the Veteran asserted that the sleep apnea developed as a direct result of his weight gain which he attributed to his mental health conditions and his musculoskeletal conditions and the medications he took to treat these conditions.  He noted that service connection is in effect for PTSD with unspecified depressive disorder, a left knee sprain with degenerative joint disease, and lumbar spine strain with degenerative joint disease.  The Veteran stated that his mental health condition has led him to make poor food choices and eat high calorie food.  The Veteran indicated that he weighed 165 pounds at military entrance and 225 pounds upon separation and he currently weighed 260 pounds.  

Service connection for PTSD was granted with an evaluation of 30 percent effective December 10, 2007 and with an evaluation of 50 percent effective May 31, 2012.  Service connection for left knee sprain with degenerative joint disease is in effect with an evaluation of 10 percent effective from April 22, 2004.  Service connection for lumbar spine strain with degenerative joint disease is in effect with an evaluation of 10 percent effective April 22, 2004 and 20 percent effective January 19, 2016.  

The Veteran's representative submitted an Informal Hearing Presentation (IHP) in August 2016, which included excerpts of several studies linking PTSD to sleep apnea.  In particular, one study published in Science Daily showed that the probability of having a high risk of obstructive sleep apnea increased with increasing severity of PTSD symptoms.  https://www.sciencedaily.com/releases/2015/05/150519182243.htm.

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current sleep apnea is not proximately due to or aggravated by the service-connected PTSD or other service-connected disability, and is not related to injury, disease, or other event in active service.  

Service treatment records show no treatment or diagnosis of sleep apnea.  Examinations in May 1991, September 1993 (separation), and August 1999 (enlistment to the reserve) indicate that physical examination of the nose, sinus, and lungs was normal.  A March 2004 Post Deployment Health Reassessment showed complaints of problems with sleeping/feeling tired after sleep.  The Veteran separated from his first period of service in June 1985, from his second period of service in November 1993, and from his third period of service in March 2004.  

The first evidence of a diagnosis of sleep apnea is in 2008, four years after service separation.  A May 2008 sleep study reflects that the Veteran has severe sleep apnea, and he was fitted for a Continuous Positive Airway Pressure (CPAP) device.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The weight of the competent and credible evidence establishes that the sleep apnea first manifested years after active duty, is not related to injury or other event in active service, and is not proximately due to or aggravated by a service-connected disability to include PTSD.  

The Veteran was afforded VA examinations in April 2013 and December 2015 and VA medical opinions were obtained in April 2013, December 2015, and December 2016 to obtain medical evidence as to the nature and etiology of the sleep apnea.     

The April 2013 VA examination report indicates that the Veteran reported that he has been having problems falling and staying asleep since about 1991 since returning from the Gulf War.  He stated that in the 1990's, his wife used to wake him up and tell him he was snoring and had stopped breathing.  It was noted that he underwent a sleep study in May 2008 and was found to have severe obstructive sleep apnea.  The April 2013 VA examiner opined that it was less likely than not that the Veteran's sleep apnea was related to service.  The VA examiner noted that review of the medical records showed no complaint or treatment while in service for sleep related problems.  The VA examiner noted that the military physicals dated in May 1991 and September 1993 show no complaint of sleep problems.  It was further noted that the post deployment health assessment conducted three years after the last period of active duty showed that the Veteran complained of sleep problems or being tired after sleeping.  The May 2008 sleep study showed a diagnosis of obstructive sleep apnea.  The VA examiner stated: 

"Obstructive sleep apnea (OSA) occurs due to passive collapse of the oro - and/or nasopharynx during inspiration on while asleep.  It is caused by anatomical abnormalities (obesity, redundant tissue in the soft palate, enlarged tonsils or uvula, low soft palate, large or posteriorly located tongue), as well as neuromuscular disorders, and alcohol or other sedative use before bedtime.  Snoring and daytime sleepiness are the most common presenting complaints of OSA.  Additional symptoms and signs include restless sleep, periods of silence terminated by loud snoring, fatigue, poor concentration, nocturnal angina, and awakening with a sensation of choking, gasping, or smothering. 

Based on the fact that there are no documented complaint of sleep related problems while in service or shortly thereafter, the fact that the claimant was diagnosed with sleep apnea over four years after his last period of active duty and the only way to diagnose OSA is with a sleep study, "IT IS LESS LIKELY THAN NOT," that his current Obstructive Sleep Apnea diagnosed May 2008 is related to service."   

The Veteran was afforded a VA examination in December 2015.  The VA examination report sets forth the history of the sleep apnea.  It is noted that the Veteran, with history of PTSD diagnosed in 2004, stated that he first began to experience waking up gasping and feeling lethargic in the morning as if he had not slept at all (non-refreshing sleep) while deployed to Iraq in 2003.  He reported that the symptoms persisted upon return from deployment.  The Veteran was evaluated at the Loma Linda VA and assessed with PTSD, and his sleep concerns were attributed to the symptoms of PTSD.  The Veteran stated that symptoms of loud snoring and witnessed apnea were noted by Veteran's wife in 2004.  The Veteran stated that he continued to experience lethargy, gasping while sleeping and non-refreshing sleep.  In 2006, he was seen at VA for treatment for PTSD and other medical issues.  In April 2008, his primary care physician ordered a sleep study because of ongoing complaints of loud snoring and gasping awake while sleeping and sleeping difficulties.  The sleep study was outsourced and was completed in May 2008; it showed severe obstructive sleep apnea.  

The VA examiner noted that the Veteran's claims file was reviewed.  It was noted that service treatment records were negative for a sleep study with findings of sleep apnea and sleep apnea was not diagnosed in active service.  Sleep apnea was diagnosed in May 2008.  The VA examiner noted that there is evidence of sleep disturbance symptoms as part of a PTSD diagnosis.  The VA examiner further noted that it was reasonable to initially attribute his sleep disturbances/insomnia to PTSD.  The VA examiner indicated that the reported symptoms of fatigue in May 2004 and feeling tired after sleeping on post-deployment health reassessment from March 2004 are nonspecific to sleep apnea and could be attributed to PTSD.  The VA examiner further noted that the VA treatment records from 2008 note sleep problems with prescribed medication; the May 2008 records show sleep study revealed severe obstructive sleep apnea and initial intolerance to CPAP (unable to tolerate face mask); and medical records from June 2008 show that the Veteran reported sleeping better for the first time in years and sleeping through the night with CPAP use.  

The VA examiner indicated that the Veteran has breaks in active duty service (active from 1981 to 1985; 1989 to 1993; and 2003 to 2004).  The VA examiner stated that it would be merely speculative to conclude that the Veteran developed the sleep apnea during active duty versus non-active duty periods, as sleep apnea has an insidious onset with unknown time of onset with diagnosis only established by certain criteria being met on a sleep study.  The VA examiner noted that the sleep apnea could have first developed to a level meeting criteria for the diagnosis of sleep apnea after April 2004 when the Veteran was not on active duty or prior to February 2003 during the break in service between November 1993 and February 2003.  The VA examiner indicated that the factors impacting the condition, its onset, and its severity by the time it was diagnosed in 2008 include the Veteran's obese body habitus.  The VA examiner stated that the facts are that the Veteran's sleep apnea was diagnosed by sleep study criteria in May 2008 when Veteran was not on active duty and was not within one year of active duty service.  The VA examiner stated that obstructive sleep apnea is a physical condition, an obstructive airways condition creating disordered breathing while sleeping.  The VA examiner further stated that sleep apnea is not caused by nor is it secondary to PTSD, a mental health condition which includes symptoms of insomnia, frequent awakenings, and resulting daytime fatigue resulting from traumatic experiences.  The VA examiner stated that sleep apnea is not aggravated by PTSD and it occurs when sleeping and causes awakenings due to an obstructed airway.

VA obtained another medical opinion in December 2016.  The VA examiner reviewed the Veteran's file, considered the Veteran's contentions that he reported waking up choking while still in service, and reviewed the excerpts of several studies including Science Daily, Journal Sleep.org, and NCBI.nlm.nih.gov.  The VA examiner stated: 

Obstructive sleep apnea occurs due to passive collapse of the oro - and/or nasopharynx during inspiration while asleep.  Functional collapse during sleep of the velopharyngeal and/or oropharyngeal airway, causing substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  This leads to intermittent disturbances in gas exchange (e.g, hypercapnia and hypoxemia) and fragmented sleep.  It is caused by anatomical abnormalities (obesity, redundant tissue in the soft palate, enlarged tonsils or uvula, low soft palate, large or posteriorly located tongue), as well as neuromuscular disorders, and alcohol or other sedative use before bedtime.  The important risk factors for OSA are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history.  Craniofacial and upper airway soft tissue abnormalities each increase the likelihood of having or developing OSA.  Examples of such abnormalities include an abnormal maxillary or short mandibular size, a wide craniofacial base, tonsillar hypertrophy, and adenoid hypertrophy.  In both males and females, the strongest risk factor for OSA is obesity.  Snoring and daytime sleepiness are the most common presenting complaints of OSA.  While both symptoms are relatively sensitive, they lack specificity for the diagnosis.  The definition of sensitivity is the conditional probability that a person having a disease will be correctly identified by a clinical test (the number of true positive results divided by the total number with the disease) and specificity which is the conditional probability that a person not having a disease will be correctly identified by a clinical test (the number of true negatives results divided by the total number of those without the disease).  In a systematic review of the accuracy of the clinical examination in the diagnosis of OSA, the most useful individual finding for identifying patients with OSA was nocturnal choking or gasping, which was associated with a sensitivity and specificity of 52 and 84 percent.  However, the only way to diagnose sleep apnea is with a polysomnogram i.e. sleep study.  It is also important to point out that although a sleep study (polysomnogram or PSG) is considered the "gold standard" for diagnosing obstructive sleep apnea, the ability to be used as a standard is only when there is clinical evidence that supports a diagnosis of sleep apnea and the sleep study is then used to confirm or deny that diagnosis.  

The VA examiner stated that the Veteran has three distinct risk factors of male gender, obesity and advancing age.  It was noted that the Veteran's weight on entrance examination was 240 pounds and a CPRS note dated in November 2015 annotates the Veteran's  weight at 275 pounds which is an increase over 30 pounds.  The VA examiner noted that as previously stated, the strongest risk factor for OSA is obesity.  

The VA examiner considered the Veteran's contentions that his obstructive sleep apnea was caused by his service connected PTSD and the Veteran reported "waking up choking while still in service".  The VA examiner indicated that review of all documentation available during the Veteran's time in military service does not show any documentation where the Veteran was seen for his particular symptoms.  In regards to the December 2015 VA opinion of Veteran's reported symptoms of fatigue in May 2004 and feeling tired after sleeping on a post-deployment health assessment, the VA examiner queried: Could the fatigue and feeling tired after sleeping be associated with either sleep apnea or PTSD?  The VA examiner stated that fatigue is a symptom that could be related to Obstructive Sleep Apnea and or PTSD, but this symptom is nonspecific and can also be related to numerous other conditions as well, such as anemia or a simple viral condition.  The VA examiner noted that the Veteran's complaint of feeling tired was reported on his post-deployment health assessment, therefore it was noted during his deployment.  However, the VA examiner stated that it must be taken into account all issues which are occurring during a deployment environment such as having effects on his sleep habits as well.  The VA examiner stated that the symptoms could be related to either Obstructive Sleep Apnea or PTSD with either being dependent on the severity of the condition which caused them.  

The VA examiner considered the medical literature excerpts which were provided as evidence.  The VA examiner noted that the literature itself was reviewed thoroughly and each document makes valid points as to their relationship claim between PTSD and Obstructive Sleep Apnea.  The VA examiner stated: 

"The Science Daily article states there is a high risk of obstructive sleep apnea with increasing severity post-traumatic stress disorder symptoms.  Journal Sleep article showed the prevalence for comorbid psychiatric conditions is significantly higher in individuals with diagnosed sleep apnea than those not diagnosed with sleep apnea and that OSA is a common comorbid condition in patients with PTSD and insufficiently treated OSA may adversely impact outcomes.  The last article from the National Center for Biotechnology Information (NCBI) concluded that among Soldiers with OSA, comorbid PTSD was associated with significantly decreased CPAP adherence." 

The VA examiner stated that all the articles provided medical evidence with their associated claim of PTSD and Obstructive Sleep Apnea.  The VA examiner stated that the bottom line is that there is association between the two conditions as shown by the medical evidence, but no causation, and association does not, in and of itself, equate to causation.  The VA examiner stated that the medical evidence does not show any pathophysiology that Obstructive Sleep Apnea is caused by PTSD.  The VA examiner noted that he was unable to locate peer-reviewed studies that support the concept that PTSD causes Obstructive Sleep Apnea.  

The VA examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's current sleep apnea had its onset in service or is otherwise the result of a disease or injury in service.  The VA examiner stated that review of all available medical information especially the service treatment records did not reveal any objective clinical evidence to support the diagnosis of obstructive sleep apnea occurring or being diagnosed during his active military service.  The VA examiner further opined that along with noted information as previously documented with the association of PTSD and Obstructive Sleep Apnea, the claimed condition is less likely than not ( less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition of PTSD.

The VA examiner opined that it was less likely than not (less than 50 percent) that the Veteran's current sleep apnea was aggravated beyond it's normal progression by his service-connected PTSD.  The VA examiner noted that the Obstructive Sleep apnea was diagnosed by sleep study in May 2008 in which it was determined to be severe in nature per study.  An AHI (apnea-hypopnea index) greater than 30 is considered to be severe.  There were no other studies to compare Veteran's sleep apnea to, therefore his initial sleep study would indicate his baseline for the condition.  The VA examiner noted that as with any condition once identified treatment should then be implemented.  The Veteran's treatment consisted of being placed on a CPAP machine.  Even if the Veteran's Obstructive Sleep apnea was determined to be mild, once treatment was started it should have improved.  Medical records from June 2008 indicate that the Veteran reported sleeping better for the first time in years and sleeping throughout the night with CPAP use.  The VA examiner stated that this information indicates that treatment with CPAP was working and noted that further review of CPRS notes indicate that on March 3, 2014 the Veteran was being compliant with his CPAP use and there is no indication that his PTSD has caused any decreased CPAP adherence.  The VA examiner cited to the following references: Overview of obstructive sleep apnea in adults, WWW.UPTODATE.COM. 

The Board finds the VA medical opinions, taken together as a whole, to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran or reviewed the exam and test findings before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the VA medical opinions have great probative weight.  The Board further finds that the weight of the competent and credible evidence shows that the sleep apnea did not manifest in service, first manifested years after active service, is not related to injury, disease, or other event in active service, and is not due to or permanently aggravated by the service-connected PTSD.

The Board finds the studies and articles submitted by the Veteran in support of his claim are insufficient to establish the required medical nexus between the Veteran's sleep apnea and PTSD.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159 (a)(1).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim." Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition). 

The Board finds that the treatise evidence and medical information are afforded little probative weight as the treatise evidence and medical information do not specifically discuss a relationship between the Veteran's sleep apnea and PTSD with any degree of certainty but instead indicates that there may be an association.  As the December 2016 VA examiner stated, association is not causation.  The VA examiner further stated that the medical evidence does not show any pathophysiology that Obstructive Sleep Apnea is caused by PTSD and he was unable to locate peer-reviewed studies that support the concept that PTSD causes Obstructive Sleep Apnea.  Thus, this evidence is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).  The generic/generalized treatise evidence and medical information are outweighed by the December 2016 VA medical opinion which was rendered by a medical professional who reviewed the complete claims file, considered the specific facts in the Veteran's case, considered pertinent medical research and the articles submitted by the Veteran, and furnished a rationale for the conclusions.  See Nieves- Rodriguez; supra.

The Veteran himself has related his sleep apnea to his period of active service and to the service-connected PTSD.  As noted, he reported having symptoms of fatigue during active service including during his deployment to Iraq in 2003 and 2004.  The Veteran, as a lay person, is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and cause of sleep apnea falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  As discussed in detail above, the VA examiners indicated that a sleep study is needed to diagnosis sleep apnea.  Further, the December 2015 and December 2016 VA examiners indicated that the symptoms of feeling tired or difficulty sleeping can be attributed to many etiologies, not only sleep apnea, and thus, these symptoms alone are not sufficient for a diagnosis of sleep apnea.  There is no evidence that the Veteran has medical expertise or training to diagnosis sleep apnea.  The Board notes that neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiners.  

The Veteran also asserts that the sleep apnea developed as a direct result of his weight gain which he attributed to his mental health conditions and his musculoskeletal conditions and the medications he took to treat these conditions.  The Veteran stated that his mental health condition has led him to make poor food choices and eat high calorie food.  The Veteran indicated that he weighed 165 pounds at military entrance and 225 pounds upon separation and he currently weighed 260 pounds.  See the July 2017 statement.  As noted, service connection is in effect for PTSD with unspecified depressive disorder, a left knee sprain with degenerative joint disease and lumbar spine strain with degenerative joint disease.

In January 2017, VA's Office of General Counsel (OGC) issued a precedential opinion addressing questions regarding whether obesity may be considered a "disease" for the purposes of service connection under U.S.C. §§ 1110 and 1131; and, whether obesity may be considered a disability for purposes of secondary service connection, whether it may be treated as an in-service "event" from which a service-connected disability may result, and whether it may be an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis.

In general, VAOPGCPREC 1-2017 concludes that obesity per se is not a disease or injury for purposes of 38 U.S.C. §§ 1110  and 1131 and therefore may not be service connected on a direct basis. 

Similarly, obesity is not a "disability" for the purposes of secondary service connection under 38 C.F.R. § 3.310; and, because it occurs over an extended period of time, the onset of obesity cannot qualify as an in-service "event" for the purposes of establishing service connection.

Finally, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a).  Under 38 C.F.R. § 3.310 (a), disability which is proximately due to or the result of a service-connected disease or injury is service connected.  "Proximate cause" is defined as a '"cause that directly produces an event and without which the event would not have occurred."'  VAOPGCPREC 6-2003 (quoting Black's Law Dictionary 213 (7th ed. 1999)).  When there are potentially multiple causes of a harm, an action is considered to be a proximate cause of the harm if it is a substantial factor in bringing about the harm and the harm would not have occurred but for the action.  Shyface v. Sec'y of Health & Human Svs., 165 F.3d 1344, 1352 (Fed. Cir. 1999) (citing RESTATEMENT (SECOND) OF TORTS§§ 430 cmt. d. and 433 cmt. d. (1965)).

A determination of proximate cause is basically one of fact, for determination by adjudication personnel.  VAOPGCPREC 6-2003 and 19-1997.  With regard to this determination, adjudicators would have to resolve the following issues: (1) whether the service-connected disability caused the Veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the claimed disability; and (3) whether the claimed disability would not have occurred but for obesity caused by the service-connected disability.  If these questions are answered in the affirmative, the claimed disability may be service connected on a secondary basis.

In the present case, the Veteran is essentially arguing that the service-connected PTSD and left knee and low back disabilities caused the Veteran to become obese, the obesity was a substantial factor in causing the sleep apnea, and the sleep apnea would not have occurred but for obesity caused by the service-connected disabilities.   

The Board notes that the Veteran belatedly raised this theory for the first time in July 2017.  He did not raise or discuss this theory at the two VA examinations that were conducted to obtain medical evidence as to the etiology of the sleep apnea and he did not notify VA of this theory before the VA examinations in 2013, 2015, or 2016.  

A VA medical opinion and examination were not provided to address this theory.  The Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006). 

The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  There is no indication of an association between the service-connected disability and the onset of obesity.  The record in this case is negative for any indication, other than the Veteran's own general assertions, that the service-connected disabilities led to obesity.  As noted above, although lay persons are competent to provide opinions on some medical issues, see Kahana; supra; as to the specific issue in this case, an opinion as to the cause of obesity and whether the service-connected PTSD, left knee disability and low back disability, the symptoms of these disabilities, and the medications used to treat them caused the obesity falls outside the realm of common knowledge of a lay person.  Jandreau; supra.  There is no evidence that the Veteran has medical expertise or training to render this opinion.  Neither the Veteran nor his representative has produced competent evidence which indicates that there is an association between the obesity and the service-connected disabilities.  

The evidence of record shows that the Veteran was evaluated for obesity before the onset of the service-connected disabilities.  Service treatment records show that upon enlistment exam in May 1981 (for enlistment to the first period of service), the Veteran weighed 170 pounds.  He separated from the first period of service in June 1985.  He entered the second period of service in December 1989; there is no enlistment exam of record.  An August 1990 service treatment record notes that the Veteran was evaluated for obesity.  It was noted that he weighed 221 pounds and 197 pounds was allowed.  He was given a recommendation for a low fat diet and exercise and he was given a weight waiver for 210 pounds.  A May 1991 examination report indicates that the Veteran weighed 215 pounds.  The September 1993 separation examination indicates that the Veteran weighed 220 pounds.  An August 1999 enlistment exam for the reserve indicates that the Veteran weighed 240 pounds and he was 46 pounds over the maximum weight.  His third period of active service was from March 2003 to March 2004.  Post service VA treatment records show that the Veteran received weight loss counseling in June 2004.  A September 2004 VA examination report indicates that the Veteran weighed 252 pounds.  

The Board finds that the weight of the competent and credible evidence shows that the Veteran experienced weight gain, was evaluated for obesity, and was 46 pounds over the weight limit for service in the reserve prior to the onset of the service-connected disabilities.  The competent evidence of record does not show an association between the service-connected disabilities and obesity.  The Veteran's sole assertion that the service-connected disabilities caused the obesity is insufficient to establish that the service-connected disabilities caused the Veteran to become obese and the sleep apnea would not have occurred but for obesity caused by the service-connected disability.  The Board finds that service connection on the basis of this theory is not warranted.  

As such, the Board finds the weight of the competent and credible evidence shows that the sleep apnea did not manifest in service, first manifested four years after active service and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the sleep apnea is not due to or permanently aggravated by the service-connected PTSD or any other service-connected disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea on a direct and secondary basis, and the claim for service connection for sleep apnea is denied.


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


